ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A conference was held with SPE Vladimir Magloire, SPE Erin Herd and the examiner on 5/21/2021 to discuss the appeal brief filed on 5/4/2021.  The applicant’s arguments are persuasive and previous claim rejections for claims 1, 3-17, 19 and 21 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-17, 19 and 21 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “estimating the angle of arrival of the radio signal for at least one polarization port of each of the first and second receive beams using the measurements in the first and second receive beams; and determining, from the estimated angle of arrivals, an electrical phase relation between antenna elements in the antenna array that corresponds to the estimated angle of arrival, wherein the first receive beam has a first polarization port and a second polarization port having a polarization different than the first polarization port, and the second receive beam has a third polarization port and a fourth polarization port having a polarization different than the third polarization port”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-15 depends ultimately from allowable, independent claim 1, so each of dependent claims 3-15 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 16, none of the prior art of record either taken alone or in combination discloses the claimed “estimate the angle of arrival of the radio signal for at least one polarization port of each of the first and second receive beams using the measurements in the first and second receive beams; and determine, from the angle of arrivals, an electrical phase relation between antenna elements in the antenna array that corresponds to the estimated angle of arrival, wherein the first receive beam has a first polarization port and a second polarization port having a polarization different than the first polarization port, and the second receive beam has a third polarization port and a fourth polarization port having a polarization different than the third polarization port”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 17, none of the prior art of record either taken alone or in combination discloses the claimed “estimate the angle of arrival of the radio signal for at least one polarization port of each of the first and second receive beams using the measurements in the first and second receive beams; and determine, from the angle of arrivals, an electrical phase relation between antenna elements in the antenna array that corresponds to the estimated angle of arrival, wherein the first receive beam has a first polarization port and a second polarization port having a polarization different than the first polarization port, and the second receive beam has a third polarization port and a fourth polarization port having a polarization different than the third polarization port of the second receive beam”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 19, none of the prior art of record either taken alone or in combination discloses the claimed “estimate the angle of arrival of the radio signal for at least one polarization port of each of the first and second receive beams using the measurements in the first and second receive beams; and determine, from the angle of arrivals, an electrical phase relation between antenna Page 6 of 17Application No. 15/540,640 Docket No. 3602-1480US1 elements in the antenna array that corresponds to the estimated angle of arrival, wherein the first receive beam has a first polarization port and a second polarization port having a polarization different than the first polarization port of the first receive beam, and the second receive beam has a third polarization port and a fourth polarization port having a polarization different than the third polarization port”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 21, none of the prior art of record either taken alone or in combination discloses the claimed “using the first and second radio signal measurements, estimating the angle of arrival of the radio signal transmitted by the second RTD; determining, from the estimated angle of arrival, an electrical phase relation between antenna elements in an antenna array; determining a direction based on the determined electrical phase relation; selecting a beam pointing in the determined direction; and using the selected beam to communicate with the second RTD”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Hoole et al. (US 2016/0268681 A1) describes providing simultaneous maximizing of a transmit/receive beam in a desired direction and nulling of unwanted signals in other directions (para 6); a three-element antenna array, where each is a wire dipole antenna; and a beam former controller coupled to the three-element antenna array (para 10); beam-forming processor makes use of the estimation of the position of the mobile station (with respect to a base station)…that estimation may include known techniques to determine the position or angle of arrival (AoA). With this information known, the mobile station processor coupled to the multiple array antenna system herein may perform weight calculations, to beam steer the radiation pattern toward the base station or toward the most desired beam position or angle (para 20) .  Hoole et al. (‘868) does not teach “determining, from the estimated angle of arrivals, an electrical phase relation between antenna elements in the antenna array that corresponds to the estimated angle of arrival, wherein the first receive beam has a first polarization port and a second polarization port having a polarization different than the first polarization port, and the second receive beam has a third polarization port and a fourth polarization port having a polarization different than the third polarization port.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648